Citation Nr: 1026924	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-32 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for adenocarcinoma, left 
parotid gland, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 
1970, including service in Vietnam from September 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Board notes that the appellant requested a hearing before a 
decision review officer (DRO) in connection with the current 
claim.  The DRO hearing was scheduled and subsequently held in 
January 2005 at the New Orleans RO.  The appellant testified at 
that time and the hearing transcript is of record.  In April 2008 
the Veteran appeared at the New Orleans RO and testified by 
videoconference before the undersigned Veterans Law Judge sitting 
in Washington, D.C.  The transcript of that hearing is of record.

This case was previously before the Board in May 2008 when it was 
remanded for further development.  The required development 
having been completed, this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Adenocarcinoma of the left parotid gland is not a presumptive 
disease associated with exposure to Agent Orange under 38 C.F.R. 
§ 3.309(e).

2.  Adenocarcinoma of the left parotid gland was not present in 
service and any current residuals of the Veteran's adenocarcinoma 
of the left parotid gland are not attributable to any event, 
injury, or disease during service.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for adenocarcinoma of the left parotid gland, to include as due 
to exposure to Agent Orange, are not met, and the disorder may 
not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 C.F.R. § 3.303.  
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A Veteran who served in the Republic of Vietnam between January 
9, 1962, and May 7, 1975, is presumed to have been exposed to 
certain herbicide agents (e.g., Agent Orange) during such 
service, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service 
connection based on herbicide exposure will be presumed for 
certain specified diseases that become manifest to a compensable 
degree within a specified period of time in the case of certain 
diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, Type II diabetes, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

However, even if a Veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct service-
connection basis.  When a disease is first diagnosed after 
service but not within the applicable presumptive period, service 
connection may nonetheless be established by evidence 
demonstrating that the disease was in fact incurred in service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Court of Appeals for Veterans Claims (Court) has held that 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran seeks entitlement to service connection for 
adenocarcinoma, left parotid gland, to include as secondary to 
Agent Orange exposure.

The Veteran's service treatment records reveal that the Veteran 
complained of a rash and sore in his mouth in June 1969.  
Physical examination revealed a small ulcer in the mouth.  The 
Veteran was diagnosed with apthous ulcer.  In July 1969 the 
Veteran complained of a sore inside the mouth.  The Veteran was 
diagnosed with a small gingival ulcer.  In February 1970 the 
Veteran was treated for a sebaceous cyst behind the left ear.  In 
March 1970, the diagnosis was small ? sebaceous cyst.  On 
examination at separation from service in April 1970 the Veteran 
was not noted to be diagnosed with any adenocarcinoma.

After separation from service, the Veteran was seen by VA on 
February 18, 1975.  He reported that he had a knot on his ear 
that started in 1970.  He reported that it had gotten bigger in 
the last three months and was hurting.  Physical examination 
revealed a very firm one centimeter nodule just inferior to the 
left auricle with questionable attachment to ear cartilage.  The 
assessment was status post cartilaginous tumor and rule out 
infected sebaceous cyst.  On February 20, 1975, the Veteran was 
hospitalized with well differentiated adenocarcinoma invading the 
7th nerve in the left parotid gland.  The Veteran underwent a 
left total parotidectomy and 7th nerve sacrifice with lateral 
tarsorrhaphy in March 1975.  The Veteran was treated with 
radiotherapy of the area in June 1975.  Subsequent treatment 
notes did not reveal any indication of recurrence.

In a document received in March 1975, Dr. Zoller stated that the 
Veteran had a small cyst removed from his left ear with 
cauterization on September 27, 1974.  He reported that he checked 
the Veteran on October 11, 1974 and October 25, 1974, and he was 
healed.  

In a treatment note dated in August 1984 the Veteran reported 
that he had a cyst behind the ear from several months after his 
return from Vietnam to 1974 when he had it "burnt off."  The 
Veteran stated that from 1969 to 1974 the cyst did not enlarge 
and was tender only on first discovery in 1969.

In August 1984 the Veteran underwent a left modified radical 
mastoidectomy with conchomeatoplasty.  Subsequent treatment 
records reveal a parotid defect and left facial paralysis due to 
the Veteran's parotidectomy.

In October 2003 the Veteran was afforded a VA Compensation and 
Pension (C&P) neurological examination.  The Veteran reported 
that he underwent a left parotid resection for an adenocarcinoma 
within the gland in March 1975.  He stated that the seventh nerve 
was removed along with the gland and that he had no recurrence of 
the cancer.  After physical examination the Veteran was diagnosed 
with left cranial nerve VII paralysis as a result of the surgery 
for the parotid cancer.  The examiner noted that the Veteran's 
service treatment records revealed that the Veteran was treated 
for a sebaceous cyst behind his left ear; however, the separation 
examination did not make any mention of any cyst or mass behind 
the left ear.  The examiner noted that the adenocarcinoma 
manifested 5 years after separation from service and rendered the 
opinion that the tumor was a salivary gland tumor and that it has 
not been linked to Agent Orange exposure.

In January 2005, the Veteran testified before a Decision Review 
Officer.  The Veteran testified that he told the separation 
examiner that he had a cyst behind the ear but was told that it 
was small and that he should not worry about it unless it got 
larger and was painful.  When he returned from service, he went 
to the VA hospital in New Orleans to be examined but the doctor 
said he had only a small cyst.  In 1974, he went to see a 
physician, Dr. Zoller, who burned the cyst off.  The doctor told 
him the cyst should drain but it did not.  The Veteran indicated 
that the tumor was in the same place as the cyst in service.   

In June 2005 the Veteran was afforded a VA C&P cranial nerves 
examination.  The Veteran reported that he underwent surgery for 
adenocarcinoma of the left parotid gland and subsequent 
chemotherapy and radiation therapy.  After physical examination 
the Veteran was diagnosed with left seventh nerve cranial 
neuropathy, left eighth nerve cranial neuropathy, and hemifacial 
spasm.  No opinion was rendered regarding the etiology of the 
Veteran's adenocarcinoma of the left parotid.

In an August 2005 addendum, the examiner stated that it was 
unknown whether the Veteran did in fact have a sebaceous cyst in 
service, but if he did then it was unlikely that it had anything 
to do with the subsequent carcinoma.  However, without seeing the 
Veteran in 1970, the examiner could not decide what the 
connection was, moreover none of the conditions were within the 
examiner's area of specialty of neurology.

During the April 2008 Board hearing, the Veteran testified that 
the sebaceous cyst that was diagnosed in service was actually the 
adenocarcinoma of the left parotid gland which was surgically 
removed in 1975.  He stated that when he saw the doctor in 
service, he was told that it was a small cyst and if it did not 
get any larger he should not worry about it.  But he felt pain 
when somebody touched it.  Since he was still concerned, he went 
back to sick call where he was again told that it was a small 
cyst and not to worry about it.  When he got out of the service, 
he mentioned it to the doctor and was told the same thing.  He 
then went to the New Orleans VA in probably March or April 1971.  
He was again told that it was a small cyst and he should not 
worry about it.  He continued to work and when he worked long 
hours he became fatigued and it started aching.  In 1974, he went 
to Dr. Zoller to have it removed.  The physician told him that 
after the cyst was burned off that it should drain.  Even though 
he later told the physician it did not drain, he indicated that 
the Veteran should not worry about it.  He finally went to VA 
where it was diagnosed as a malignant tumor.  The Veteran traced 
it back to the knot behind his ear that he first reported in the 
service.  He also reported that after service the cyst on the 
outer part of the skin stayed small but the tumor was becoming 
larger under the skin.  It was growing inward instead of outward.  

In August 2009 a medical opinion was obtained regarding whether 
the Veteran's adenocarcinoma of the left parotid gland was 
related to the Veteran's military exposure to herbicides.  The 
opinion was rendered that the Veteran's adenocarcinoma of the 
left parotid gland is not caused by or a result of military 
exposure to herbicides.  The examiner noted that although the 
risk of salivary gland cancer is increased in atomic bomb 
survivors and after radiotherapy, other risk factors are not well 
established.  The examiner, in detail, discussed the risk factors 
regarding salivary gland cancer; however, exposure to herbicides 
was not found to be a risk factor.  Additionally, the examiner 
rendered the opinion that adenocarcinoma is a distinct and 
separate entity from soft tissue sarcoma and is not equivalent to 
a malignant granular tumor.

In a subsequent addendum to the medical opinion, dated in March 
2010, the examiner stated that it was less likely as not that the 
Veteran's adenocarcinoma of the left parotid gland was incurred 
in or is the result of the Veteran service.  The examiner also 
stated that it was less likely as not that the Veteran's 
adenocarcinoma of the left parotid gland was due to the Veteran's 
treatment in service for a sebaceous cyst behind the left ear.  
The examiner explained that the majority of salivary gland tumors 
present with painless swelling.  Those few who do present with 
pain usually have perineural invasion.  In addition the examiner 
noted that the parotid gland is anterior to the ear and, 
therefore, would not have been confused with the Veteran's in 
service cyst behind the ear.  The examiner again noted that the 
risk of salivary gland cancer is increased in atomic bomb 
survivors and after radiotherapy, however, there was no evidence 
of either of these events in service.  

The Board finds that entitlement to service connection for 
adenocarcinoma, left parotid gland, to include as secondary to 
Agent Orange exposure, is not warranted.  Although the Veteran 
served in the Republic of Vietnam and is thus presumed to have 
been exposed to herbicides including Agent Orange, adenocarcinoma 
of the left parotid gland is not included in the list of 
disorders for which service connection is presumed based upon 
exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309.  Moreover, 
the VA medical opinion, which the Board finds to be probative 
because the examiner reviewed the relevant history and provided 
an opinion supported by rationale, indicates that the Veteran's 
adenocarcinoma was not a soft-tissue sarcoma or equivalent to a 
malignant granular tumor.   

After review of the claims folder, a VA examiner rendered the 
opinion in August 2009 that the Veteran's adenocarcinoma of the 
left parotid gland was less likely as not related to the 
Veteran's exposure to herbicides in service.  The examiner 
provided the rationale that although the risk of salivary gland 
cancer is increased in atomic bomb survivors and after 
radiotherapy, other risk factors are not well established and do 
not include exposure to herbicides.  Subsequently, in an addendum 
the examiner rendered the opinion that the Veteran's 
adenocarcinoma of the left parotid gland was less likely as not 
related to the Veteran's active service, including the Veteran's 
treatment for a sebaceous cyst behind the left ear in service.  
The examiner provided the rationale that due to the aggressive 
nature of the disorder, if the condition had incurred in service, 
the Veteran would have been unlikely to survive without medical 
intervention.  In addition, as the left parotid gland is anterior 
to the ear and the sebaceous cyst was behind the ear, the 
examiner found the conditions to be unrelated.  As the 
preponderance of the evidence is against finding that the 
Veteran's adenocarcinoma of the left parotid gland is related to 
the Veteran's exposure to herbicides in service, the Veteran's 
active service, or the Veteran's treatment in service for a 
sebaceous cyst behind the left ear, entitlement to service 
connection for adenocarcinoma of the left parotid gland, to 
include as due to exposure to Agent Orange, is denied.

The Board has considered the Veteran's statements and testimony.  
While the Board finds that the Veteran is credible in reporting 
his belief that the cyst noted in service either developed into 
or was at that time a malignant tumor, the Board finds that he is 
not competent to provide an opinion as to the etiology of the 
adenocarcinoma.  The Veteran as a layperson is not qualified to 
provide such an etiological opinion or to diagnose a knot noted 
in service as an adenocarcinoma or a precursor thereto.  
Moreover, even if the Veteran were competent to provide such a 
diagnosis and/or etiological opinion, the Board finds that his 
statements are outweighed by the more probative opinions of the 
VA physician who has specialized medical training and who 
provided an opinion that was supported by a detailed rationale.  
To the extent that the Veteran reports that there was a 
continuity of symptomatology after his discharge from service 
until the adenocarcinoma was diagnosed, the Board finds that he 
is credible and he is competent to report that he had symptoms.  
However, the VA medical opinion, which did not find a connection 
between the condition noted in service and the subsequent 
adenocarcinoma, outweighs his statements as the opinion was 
provided by a medical professional and as it was based on a 
review of the relevant history and supported by a rationale.    

In reaching the decisions above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in February 2005 that fully addressed all 
notice elements.  Although the letter informed the Veteran that 
new and material evidence was required to reopen his claim, the 
Veteran was provided with the criteria for service connection and 
informed of what evidence and information was required to 
substantiate the claim on that basis and of the appellant's and 
VA's respective duties for obtaining evidence.  Although the 
letter was issued after the rating decision on appeal, the claim 
was thereafter readjudicated by way of an August 2005 statement 
of the case.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or effective 
date provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The appellant was afforded VA medical examinations in October 
2003 and June 2005, and medical opinions were obtained in August 
2009 and March 2010.  

As noted above, in May 2008 the Board remanded the Veteran's 
claim for additional attempts to be made to obtain VA treatment 
records beginning in 1970, for the veteran to be encouraged to 
identify further available records, and for the Veteran to be 
afforded a VA medical examination for medical opinions to be 
obtained regarding the etiology of the Veteran's adenocarcinoma 
of the left parotid gland.  Pursuant to the Board's remand 
orders, in May 2008 a request was made for all VA treatment 
records.  In June 2008 all available VA treatment records were 
associated with the claims folder.  There were no records dated 
in 1970 or 1971.  The Veteran was informed in the supplemental 
statement of the case that only VA treatment records that were 
dated from 1975 were received.  In May 2008 the veteran was asked 
to identify any available records and to submit any evidence is 
his possession showing he was treated by VA in 1971 and 1974.  
The veteran did not respond to this request.  

In August 2009 and in March 2010 the claims file and the 
Veteran's treatment records were reviewed by a VA physician and 
opinions regarding the etiology of the Veteran's disorder were 
rendered.  As the objective of the Board's May 2008 remand, 
obtaining an opinion regarding the etiology of the Veteran's 
disorder was met, and no further benefit would flow to the 
Veteran by providing him with a physical examination as physical 
examinations were previously provided and those examination 
reports were available to the physician, the Board is satisfied 
that the RO has substantially complied with the orders of the May 
2008 remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 
(1999) (regarding substantial compliance); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran).

The Board notes that the Veteran's representative requested an 
opinion in written argument of June 2010 as to whether there is a 
relationship between the parotid gland and cancer of the larynx 
and trachea.  Respiratory cancers such as cancer of the larynx 
and the trachea are listed in 38 C.F.R. § 3.309(e).  However, the 
Veteran had an adenocarcinoma of the parotid gland, a salivary 
gland cancer, and not a respiratory cancer.  Accordingly, the 
Board finds that the VA opinions provided are adequate to decide 
the claim.  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for adenocarcinoma, left 
parotid gland, to include as secondary to Agent Orange exposure, 
is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


